Citation Nr: 1316938	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  06-25 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for lumbosacral spine spondylosis of L4 to L5, with degenerative facet joints of L5 to S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to December 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the VA RO in Montgomery, Alabama, which denied the above claim. 

In December 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Montgomery, Alabama, RO.  A transcript of the hearing is of record.  The claim was remanded in July 2009 so that the Veteran could be afforded the opportunity to testify before the Board.  In February 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO and the VLJ fully explained the issue on appeal during the hearings.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the local or the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

This claim was again remanded in April 2010 for further development.  In September 2012, the Board requested a Veterans Health Administration (VHA) medical opinion.  This opinion has been associated with the claims folder and is now returned to the Board for review.  The Veteran responded to the opinion with additional argument in May 2013, and indicated that he wished to waive his right to have his case remanded to the agency of original jurisdiction for review of his argument.

Additionally, the Board notes that the Veteran submitted a photocopy of a VA Patient Data Card after the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  However, as will be discussed below, exhaustive efforts have already been made to attempt to obtain all of the Veteran's VA medical records.  Therefore, this evidence is not pertinent to the issue on appeal, and the Board will proceed to adjudicate the claim with no prejudice to the Veteran.


FINDING OF FACT

Arthritis of the lumbar spine was not demonstrated to a compensable degree within one year of discharge from active duty, and a current back disability is not etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A current back disability was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in July 2003 and April 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to assist, the RO's early development pertaining to this claim resulted in a determination that all of the Veteran's service treatment records may not be available for review.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Attempts were made to obtain the Veteran's service treatment records. The RO determined, in August 2004, that the Veteran's service treatment records could not be obtained.  The Veteran was notified in an August 18, 2004, letter that VA had been unable to locate his service treatment records.  Additionally, it is clear from subsequent statements and testimony from the Veteran that he was aware that some of his service treatment records were unable to be located.  Significantly, however, many of the Veteran's service treatment records, to include his entrance and separation examination reports and reports of medical history, were actually associated with the claims file as of March 2009.

Additionally, the Board notes that the Veteran previously indicated that he received medical treatment at the Army Reserve Medical Clinic in Fort Lee, Virginia in 1980.  However, he later corrected this assertion, indicating in a January 2011 Report of General Information that he considered joining the Reserve but decided against it, and he never received any treatment at the Army Reserve Medical Center in Fort Lee, Virginia dating back from 1981 to the present.  The Veteran further reiterated that he only received treatment from the Richmond VA Medical Center (VAMC) and a private physician.  As such, no further development need be conducted with regard to the possibility of medical records at the Fort Lee Army Reserve Medical Center.  

With regard to the Veteran's allegations of treatment at the Richmond VAMC, the Board notes that, in January 2012, VA issued a Formal Finding of Unavailability with regard to treatment records from the Richmond VAMC.  The Veteran was notified of the unavailability of these records in a January 2012 letter.  As such, the Board finds that all available records identified by the Veteran as relating to this claim have been requested and obtained, to the extent possible, to specifically include the Veteran's available service treatment records and VA and private medical records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  The Veteran was provided a VA medical examination with regard to his claim in October 2010, and a VHA expert medical opinion was provided with regard to his claim in February 2013.  The appropriate diagnostic tests and studies were conducted at the October 2010 VA examination, and the VHA examiner reviewed the claims files, noted the Veteran's assertions, and provided a detailed rationale for his or her opinion.  As such, the Board finds this VA examination report and VHA medical opinion, when viewed together, to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the record contains sufficient evidence to make a decision on the claim, and VA has fulfilled its duty to assist.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The Veteran contends that his low back disability was incurred during, or caused by, military service.  Specifically, he asserts that his current low back disability is due to the heavy lifting he was required to do during service, as well as several falls on his back that occurred during service.  

The Veteran initially reported that he sought treatment for his low back pain during service, and was prescribed non-steroidal anti-inflammatory drugs (NSAIDs) for the pain; that he began treatment at the Army Reserve Medical Clinic in Fort Lee, Virginia in 1980, and VA treatment in Richmond, Virginia, in 1981; and that he has received somewhat consistent treatment for his low back pain since.  However, as discussed above, the Veteran has since asserted that he only received treatment from the Richmond VAMC and a private physician, and not at the Army Reserve Medical Clinic in Fort Lee. 

The Veteran's DD-214 indicates that his military occupational specialty (MOS) was as a material supply man.
The Veteran's service treatment records reveal that he sought treatment for a one-month history of left-sided low back pain in October 1976, when he was diagnosed with a pulled muscle.  In June 1977, the Veteran reported having paraspinal muscle tenderness and was diagnosed with a low back strain.  Subsequently, on his November 1977 report of medical history, the Veteran specifically denied having recurrent back pain, and at his November 1977 separation examination, his spine was noted to be normal.  In December 1977, the Veteran indicated there had been no change in his medical condition since he underwent a separation examination.  

Post-service, as noted above, the Veteran has reported receiving treatment at the VAMC in Richmond, Virginia, in 1981; however, to date, records from such treatment have not been associated with the claims file.  The evidence of record indicates that the Veteran began treatment at the Department of Defense (DOD) Occupational Health Clinic for low back pain in August 1996, when he was diagnosed with left-sided low back strain after picking up an 80-pound box at work.  Subsequent medical records, including in January 1997, November 1999, February 2003, and April 2003 relate onset of back pain to that workplace injury.  
      
Specifically, in January 1997, the Veteran sought follow-up treatment for his left-sided low back pain and left scapular area pain, again reporting that he began experiencing such pain after lifting an 80-pound box at work.  A January 1997 x-ray report revealed an unremarkable lumbosacral spine.

In November 1999, the Veteran sought treatment for low back and left-sided pain from Enterprise Family Medical Center.  It was also noted in November 1999 that the Veteran had a history of motor vehicle accidents.

In February 2003, the Veteran again sought treatment at the DOD Occupational Health Clinic, reporting a history of intermittent diffuse low back pain since a work-related back strain in 1997.  At that time, a magnetic resonance image (MRI) revealed very mild degenerative changes of the lumbar spine.  In April 2003, the Veteran sought follow-up treatment, again reporting chronic back pain after lifting an 80-pound object; he was diagnosed with chronic back pain. 

In February 2003, the Veteran was afforded a VA examination.  The Veteran reported that his back problems began in 1975 or 1976, after hauling a telephone pole and toting a 60-pound duffle bag.  Upon examination, these diagnoses were rendered: mild spondylosis of L4 to L5 and degenerative facet joints at L5 to S1, with mild bilateral sacroilitis, mild back pain, and limitation of movement.  Significantly, however, the examiner did not provide an opinion as to the etiology of the Veteran's low back disability. 

In August 2003, the Veteran sought treatment from Dr. V.E.M., who diagnosed him with a minimal disc bulge at L5 to S1.  In this regard, Dr. V.E.M. reported that the results of a MRI revealed some mild facet joint degenerative changes, associated ligamentum flavum hypertrophy at the lower lumbar levels, and a minimal disc bulge at L5 to S1. 

In August 2003, the Veteran also sought treatment from the Southern Bone and Joint Specialists.  At that time, a doctor noted slight paraspinal tenderness along both sides of the spine in the lumbosacral area, and the Veteran reported having low back pain that was spontaneously improving.  The doctor also noted that a MRI was generally unremarkable for any acute causes of low back pain.  Subsequently, in October 2004, the Veteran reported having low back pain for years, which seemed to be somewhat progressive.  The doctor noted that, based on the Veteran's medical records, he had degenerative disc disease, a minimal bulge at L5 to S1, and perhaps some facet osteoarthritis.  Upon questioning from the Veteran, the doctor reported that degenerative disc disease was normally related to the aging process, and that unless there was a specific incident of injury that this condition could be related to, it would be difficult to say whether the Veteran's degenerative disc disease was specifically work-related.  The Veteran has since received continuing follow-up treatment at the Southern Bone and Joint Specialists, including treatment in December 2004, August 2005, and September 2005. 

In an April 2005 statement, a fellow service member recalled the Veteran complaining of lower back pain in 1977 during and after physical training.
In May 2005, a physician at the U.S. Army Aeromedical Center reviewed the Veteran's occupational medicine chart and referenced his in-service complaints and treatment of back pain.  He noted that the Veteran had a history of low back pain dating back to his military service as a soldier from 1974 to 1977, and that he initially injured his back as a young solder in 1975 when he was ordered to move fork-lift blades while stationed at Fort Hood, Texas.  He further indicated that the Veteran has had multiple acute exacerbations since the initial injury in service.  

In July 2006, the Veteran sought treatment with Dr. V., who reported that the results of a stand up MRI were completely normal, showing absolutely no evidence of disc degeneration.  Additionally, in August 2006, Dr. V. reported that the results of a bone scan were unremarkable, and went on to state that it was unclear to him where the Veteran's pain was coming from, but noted that this pain could be from his history of disc changes at L4 to L5. 

Dr. V. wrote a letter in February 2010 observing that the Veteran had chronic low back pain secondary to discogenic changes at L4-5 and L5-S1 with associated facet degenerative.  The physician noted that the onset of the Veteran's back pain was due to an injury in 1975 while unloading aircraft supplies during active duty service, followed by continuous low back pain with intermittent bouts of pseudo-sciatica since service with a clinical course that had been nonprogressive.  There was no discussion as to the underlying reasoning for the opinion.

In November 2010, a VA examiner diagnosed the Veteran with minimal spondylosis of the lumbar spine, noting he was unable to render an etiological opinion.  In addenda from April 2011 and February 2012, the same VA examiner concluded that there was inadequate documentation to relate the Veteran's present low back condition to his military service.  The VA examiner therefore opined that it is less likely as not that the Veteran's military service aggravated, caused, or resulted in his present low back condition.  This opinion did not indicate why the evidence was inadequate.

Most recently, a VHA medical opinion was rendered on this matter in February 2013.  The examiner indicated that he or she reviewed the records and was asked to assume as true that the Veteran has had continuous low back pain since service.  The examiner reviewed the medical records of 1976 and 1977.  At that time, the Veteran weighed 140 pounds.  There is adequate documentation in the records of the his developing back pain at that time.  There are no imaging studies from these visits that the examiner was able to review.  The examiner noted that, in August 2003, there is documentation of lower back pain.  The Veteran's weight at the time was 190 pounds.  In the Veteran's February 2010 testimony, he stated that he engaged in activities provocative for back pain during 1975 and 1976, and that he sought treatment for pain in 1976 and 1977.  The examiner reviewed a February 2010 physician note from Dr. V., in which he fails to note any abnormality, surgical or non-surgical, in the lumbar spine.  Dr. V. stated he had been treating the Veteran from 2005 until 2010.  The examiner stated that, based on his or her review of these primary documents, he or she is unable to conclude that it was "at least as likely as not" or >50 percent probable that the Veteran's back injury was incurred while he was in service.  In his or her opinion, lower back pain and lumbar degenerative spine disease are multifactorial in etiology with factors ranging from genetics, weight, smoking (the patient smoked 1 pack per day in 2005), and cumulative stress.

With regard to establishing service connection on a presumptive basis under 38 C.F.R. § 3.309(a), the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis of the lumbar spine to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis of the lumbar spine cannot be granted on a presumptive basis.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2012).

The Board acknowledges that the Veteran sought treatment for low back pain during service.  However, based on the evidence of record, the Board finds that a chronic back disorder did not develop as a result of an established event, injury, or disease during active service.  
With regard to the medical evidence of record weighing against the Veteran's claim, as noted above, the Veteran reported receiving treatment for back complaints in 1981.  However, the evidence of record indicates that the Veteran began receiving treatment for low back pain in 1996, when he was diagnosed with left-sided low back strain after picking up an 80-pound box at work.  Subsequent medical records, including in January 1997, November 1999, February 2003, and April 2003 all relate onset of back pain to that workplace injury, as opposed to an in-service injury.  

Upon questioning, a private physician determined in October 2004 that degenerative disc disease was normally related to the aging process, and that unless there was a specific incident of injury that this condition could be related to, it would be difficult to say whether the Veteran's degenerative disc disease was specifically work-related.  While this physician gave no opinion as to whether this back disability could be related to service, it appears that she is suggesting that it could be related to the aging process. 

Moreover, the February 2013 VHA medical examiner indicated that he or she was unable to conclude that it was "at least as likely as not" or >50 percent probable that the Veteran's back injury was incurred while he was in service.  He or she went on to determine that the lower back pain and lumbar degenerative spine disease are multifactorial in etiology with factors ranging from genetics, weight, smoking (the patient smoked 1 pack per day in 2005), and cumulative stress.  As the examiner reviewed the pertinent medical records and considered the Veteran's assertions before rendering an opinion accompanied by a rationale as to the etiology of the Veteran's back complaints, the Board finds this opinion to be the most probative medical evidence of record with regard to the claim on appeal.

With regard to the medical evidence of record supporting the Veteran's claim, the Board has considered the May 2005 opinion from the physician at the U.S. Army Aeromedical Center.  The Board acknowledges that this physician reviewed the Veteran's occupational medicine chart and referenced his in-service complaints and treatment of back pain before noting that the Veteran has a history of low back pain dating back to his military service as a soldier from 1974 to 1977, and that he initially injured his back as a young solder in 1975 when he was ordered to move fork-lift blades while stationed at Fort Hood, Texas.  While this opinion does tend to associate the Veteran's current disability with his service, this opinion is lacking in rationale.  As such, the Board finds that it is not probative with regard to the claim on appeal. 

Additionally, Dr. V. wrote a letter in February 2010 observing that the onset of the Veteran's back pain was due to an injury in 1975 while unloading aircraft supplies during active duty service, followed by continuous low back pain with intermittent bouts of pseudo-sciatica since service with a clinical course that had been nonprogressive.  However, Dr. V. did not offer a detailed rationale for his opinion, nor discuss the Veteran's history, to include his 1996 work-related injury which prompted the post-service treatment.  As such, the Board finds this opinion is not probative with regard to the claim on appeal.

The Board notes that the Veteran competently and credibly maintains that symptoms of low back pain have been continuous since service.  Accordingly, he is assumed to have had ongoing symptoms of low back pain since then.  

With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).
Here, the Veteran's back complaints are certainly capable of lay observation, in so far as to establish that he has had back pain.  However, the Board finds that the cause of his current diagnosed back disabilities is not capable of lay observation.  Specifically, the Board finds that, as a lay person, he is not competent to opine as why his current diagnosed back disabilities would be due to his in-service back complaints, as opposed to due to any of the other factors provided by the VHA examiner, to include genetics, weight, smoking, and cumulative stress.  This is because he does not have training in the disease processes of the musculoskeletal system.  As such, while the Veteran's opinion is provided some weight as to duration of his symptoms, his opinion is afforded little weight in the analysis of whether a nexus between his current disability and his service exists.  

By contrast, the VHA medical professional who reviewed the Veteran's medical and military histories has offered an opinion with supporting explanation as to why, in his or her judgment, the Veteran's back disabilities are not related to service.  As explained above, any opinions contrary to the February 2013 VHA opinion have been deemed not probative for the reasons.  For these reasons, the Board places the most significant weight on the February 2013 VHA medical opinion, which finds against service connection.  

In summary, the Board finds that the preponderance of the evidence is against the claim for service connection for lumbosacral spine spondylosis of L4 to L5, with degenerative facet joints of L5 to S1, and the benefit-of-the-doubt rule is not for application. 

ORDER

Entitlement to service connection for lumbosacral spine spondylosis of L4 to L5, with degenerative facet joints of L5 to S1 is denied.


____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


